Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-10 and 12-22 are allowed.
Claims 2, 7 and 11 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 3-4, 8-9, 13-18 and 20 depend from claim 1, therefore, are allowed. 
Independent claim 5 is allowable over the prior art of record. Claim 6 depends from claim 5, therefore, is allowed. 
Independent claim 10 is allowable over the prior art of record. Claims 12, 19, 21 and 22 depend from claim 10, therefore, are allowed. 
Independent claims 1 and 5 recite the limitations of: the plurality of divots (130) are connected by a slot (440) with a toothed edge (445) on a first wall of the slot (440) (Figs. 4A, 5) such that the toothed collar (125, 126) interacts with the toothed edge (445) on the first wall of the slot (440) when moving the first end (120) of the stylus (Figs. 4A, 5), with all the limitations cited in claims 1 and 5, respectively.
Independent claim 10 recites the limitations of: the plurality of divots (130) are connected by a slot (440) with a toothed edge (445)  on a first wall of the slot (440) (Figs. 4A, 5), the method further comprising interfacing the toothed collar (125, 126) on the first end (120) of the stylus with the toothed edge (445) on the first wall of the slot (440) when moving the first end (120) of the stylus in the slot (440) (Figs. 4A, 5), with all the limitations cited in claim 10.
Langstraat (2003/0076302 A1) discloses a portable device with a socket disposed in the housing for receiving the first end stylus thereby enable  the stylus to be utilized as the vertical stem of a simple joystick assembly.
Higginson (2004/0155862) discloses a detachable cursor control member with an attachment element one end of cursor control member configured to engage a complementarily configured port on the electronic device for directing movement of a cursor in the display when the cursor control member is engaged with the port.
Kinerk et al. (2004/0135765 A1) discloses an electronic device with a slot for a stylus to be inserted into a spring-loaded socket of the device to provide input to an application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0231614 A1 to Huang et al. teaches a portable electronic device with two receiving slots for stylus to control different functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692